                                              United States Bankruptcy Court
                                             Northern District of California
In re:                                                                                                     Case No. 18-31252-HLB
Deborah Miller Zuranich                                                                                    Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0971-3                  User: rrombawa                     Page 1 of 1                          Date Rcvd: Dec 11, 2018
                                      Form ID: pdfeoc                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 13, 2018.
db             +Deborah Miller Zuranich,   3053 Fillmore St #245,   San Francisco, CA 94123-4009

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 13, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 11, 2018 at the address(es) listed below:
              David Burchard    TESTECF@burchardtrustee.com, dburchard13@ecf.epiqsystems.com
              Jennifer C. Wong   on behalf of Creditor   Deutsche Bank National Trust Company, as trustee, on
               behalf of the holders of the WaMu Mortgage Pass-Through Certificates, Series 2006-AR3
               bknotice@mccarthyholthus.com, jwong@ecf.courtdrive.com
              Office of the U.S. Trustee / SF   USTPRegion17.SF.ECF@usdoj.gov
                                                                                            TOTAL: 3




         Case: 18-31252            Doc# 15        Filed: 12/13/18          Entered: 12/13/18 21:29:21                Page 1 of 4
                                               Entered on Docket
                                               December 11, 2018
                                               EDWARD J. EMMONS, CLERK
                                               U.S. BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA



   1
                                           Signed and Filed: December 7, 2018
   2

   3

   4
                                          __________________________________________
   5                                      HANNAH L. BLUMENSTIEL
                                          U.S. Bankruptcy Judge
   6

   7                          UNITED STATES BANKRUPTCY COURT
   8                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
   9   In re:                                      ) Case No. 18-31252 HLB
                                                   )
  10   DEBORAH MILLER ZURANICH,                    ) Chapter 13
                                                   )
  11                        Debtor.                )
                                                   )
  12

  13    ORDER GRANTING MOTION TO EXTEND TIME TO FILE REQUIRED DOCUMENTS
  14         On December 5, 2018, Debtor filed a motion to extend time
  15   to file her required bankruptcy documents; i.e.:                          Summary of
  16   Your Assets and Liabilities and Certain Statistical
  17   Information; Declaration About an Individual Debtor's
  18   Schedules; Schedules A-J; Statement of Financial Affairs for
  19   Individuals Filing for Bankruptcy; Chapter 13 Statement of Your
  20   Current Monthly Income and Calculation of Commitment Period;
  21   Chapter 13 Calculation of Your Disposable Income; and Chapter
  22   13 Plan (collectively, the “Required Documents”).                         Debtor also
  23   appears to be requesting a continuance of the meeting of
  24   creditors.
  25                Upon due consideration, the Court hereby orders as
  26   follows:
  27                (1) The Motion to extend time is granted.
  28


       ORDER GRANTING MOTION TO EXTEND
       TIME TO FILE REQUIRED DOCUMENTS          - 1 -

Case: 18-31252    Doc# 15    Filed: 12/13/18    Entered: 12/13/18 21:29:21         Page 2 of 4
   1               (2) The deadline for Debtor to file the Required
   2   Documents is January 4, 2019.
   3               (3) If Debtor fails to comply fully and timely with
   4   paragraph (2) of this order, this case may be dismissed without
   5   further notice or hearing.
   6               (4) No further extensions will be granted.
   7               (5) Debtor’s request to continue the meeting of
   8   creditors is DENIED as the case trustee, not the court, has the
   9   authority to continue such meetings.
  10                                 **END OF ORDER**
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


       ORDER GRANTING MOTION TO EXTEND
       TIME TO FILE REQUIRED DOCUMENTS       - 2 -

Case: 18-31252   Doc# 15   Filed: 12/13/18   Entered: 12/13/18 21:29:21   Page 3 of 4
                               Court Service List

  Deborah Miller Zuranich
  3053 Fillmore St #245
  San Francisco, CA 94123




Case: 18-31252   Doc# 15   Filed: 12/13/18   Entered: 12/13/18 21:29:21   Page 4 of 4
